Mr. Presiding Justice Gary delivered the opinion of the Court. November 17, 1891, the appellee was a passenger on a cable car which was .stopped by the contraction of the slot in which the grip runs, by reason of the cold weather. More cars were called to push the one the appellee was on, and when it was forced forward, the start was quick and sudden, so that the appellee was thrown down, and—as the jury have found upon conflicting evidence—severely hurt. He recovered a judgment for $1,800, from which the appellant appealed. The supposed error upon which the appellant relies, is the refusal by the court of two instructions asked by the appellant, as follows: “ The jury are instructed that while the law permits a plaintiff in a case to testify on his own behalf, nevertheless the jury have a right in weighing his evidence and determining how much credence is to be given to it, to take into consideration that he is the plaintiff and his interest in the result of the suit.” “ It is the duty of a passenger upon a street car to obey the reasonable instructions of those in charge of the same, and if such passenger is injured because of his failure to obey such reasonable instructions, he can not recover damages for such injury.” These instructions do not, in terms, refer to the pending case, and are only statements of law in the abstract. It is therefore a sufficient, though technical, answer to the assigned error, that the refusal to instruct upon abstract propositions of law is not error. Devlin v. People, 104 Ill. 504; A. T. & S. F. R. R. v. Feehan, 149 Ill. 202; Ill. Cent. R. R. v. Larson, 152 Ill. 326. Nor is it necessarily error to give instructions. Little v. Munson, 54 Ill. App. 437. The second instruction is based upon evidence that the conductor and gripman said to the appellee that he had better get off while the endeavor to start the car was being made, but it can hardly be said that such evidence shows more than advice, not instructions which required obedience. The judgment must be affirmed, but that this appeal was only for delay, is not so clear to us, that we may comply with the request of the counsel for the appellee to award damages. Affirmed.